GULOTTA, Judge.
This matter is before us on a motion to dismiss filed by the plaintiff-appellee based upon defendant-appellant’s failure to pay court costs and filing fee not later than three days before the extended return day as required by LSA-C.C.P. 2126 and LSA-R.S. 13:4445. The motion was filed on July 2, 1974, more than four months after the expiration of the extended return day of February 14, 1974. Attached to plaintiff’s motion was an affidavit of Ronald Jourdan, Deputy Clerk of the 24th Judicial District Court in and for the Parish of Jefferson stating that the appellant had been presented with a bill for the court costs and filing fee before the return day and had failed to pay these costs. Further, no response was made by appellant to a show cause order issued by this court why the appeal should not be dismissed. Since the failure to pay these costs is solely attributable to the appellant, the appeal must be dismissed. See Hunt v. Winn Dixie Louisiana, Inc., 276 So.2d 900 (La.App. 1st Cir. 1973); Netterville v. T. L. James & Company, Inc., 280 So.2d 662 (La.App. 3rd Cir. 1973) and the cases cited therein.
Appeal dismissed.